Citation Nr: 0011739	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-13 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent 
for laryngitis, on an extraschedular basis.  

2. Entitlement to an increased rating for residuals of an 
injury to the right (major) thumb, currently evaluated as 
10 percent disabling.  

3. Entitlement to an increased rating for renal colic, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES At HEARING ON APPEAL  

Appellant and his wife.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
RO which denied increased ratings for service connected 
laryngitis, a right thumb disability, and renal colic.  In 
July 1993 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

In a statement dated in September 1999 the veteran requested 
a teleconference before a member of the Board in Washington, 
D.C.  In a statement dated in February 2000, the veteran 
withdrew his request for this hearing.  

The veteran has been in receipt of a 30 percent rating for 
laryngitis since 1971, and this rating is therefore 
protected.  The Board notes that the VA schedular criteria 
for rating the veteran's service connected laryngitis 
(Diagnostic Code 6516) was amended in October 1996.  However, 
the maximum schedular rating for this disability is 30 
percent under both the old and new rating criteria.  
Therefore, an increased rating for the veteran's service 
connected laryngitis is only possible on an extraschedular 
basis under the provisions of 38 C.F.R. § 3.321(b).  The RO 
discussed an extraschedular rating for this disability in the 
latest supplemental statement of the case dated in August 
1999.  Since that is the case, the Board has characterized 
this issue as indicated on the title page.  


REMAND

The veteran last received a VA medical examination of his 
service connected renal disability, right thumb disability, 
and laryngitis in February 1997.  The evaluation of the 
veteran's genitourinary system conducted at that time was 
thorough, but the veteran has asserted that his kidney 
disability has worsened in severity since the time of that 
examination.  The February 1997 VA examination made no 
significant findings in regard to the veteran's laryngitis or 
his right thumb disability.  The Board therefore finds the 
February 1997 VA examination to be inadequate to evaluate the 
current degree of severity of his service connected right 
thumb disorder and his service connected laryngitis, and the 
clinical findings are too stale to evaluate the service 
connected renal colic.  

The record indicates that the veteran was scheduled for VA 
examinations of his right thumb disability and laryngitis in 
March 1998.  There is a computer-generated document from the 
VA medical facility in the claims folder that indicates that 
these examinations were canceled due to "incorrect 
jurisdiction".  The record contains a further computer 
generated document from a VA medical facility that indicates 
that further VA examinations of the disabilities currently at 
issue were canceled in February 1999.  The stated reason for 
the cancellation of these examinations was that the veteran 
had withdrawn his claims.  However, since no letter from the 
veteran was received thereafter, the RO contacted the veteran 
in May 1999.  A Report of Contact (VA Form 119) dated May 13, 
1999, indicates that the veteran said that he did not 
withdraw his claim and "still wants his benefits".  

The record contains a further computer generated document 
from a VA medical facility that indicates that a VA ear nose 
and throat examination and a VA examination of the veteran's 
right thumb were canceled in August 1999.  The stated reason 
for the cancellation of these examinations was again that the 
veteran had withdrawn his claims.  The record contains no 
written statement from the veteran indicating that he had, in 
fact, withdrawn his claims.  In a September 1999 statement 
written by the veteran in response to a supplemental 
statement of the case issued the previous month, he indicated 
an intention to proceed with his appeal to the Board.  In any 
event, since the there is no written statement from the 
veteran indicating a desire to withdraw from appellate 
consideration any of the three claims currently certified for 
appeal, the Board considers them all to be in appellate 
status.  

The Board notes that the provisions of 38 C.F.R. § 3.655(b) 
mandate that when a veteran, without good cause, fails to 
report for an examination necessary for the adjudication of a 
claim for an increased rating for service connected 
disability, that claim must be denied.  It is further noted 
in this regard that the claims folder does not contain copies 
of the letters from the VA medical facility to the veteran at 
his correct address of record informing him of the date, 
time, and place of any of the VA examinations scheduled in 
1998 or 1999.  Such documentation is necessary to establish 
that the veteran was properly notified of a VA examination.  
See 38 C.F.R. § 3.655 (a), (b) (1999).  

It is also noted that the veteran has reported that he 
receives outpatient treatment for his disabilities at a VA 
clinic located at the Good Samaritan Hospital in Pottsville, 
Pennsylvania.  No clinical records reflecting this treatment 
are in the claims folder and these should be obtained prior 
to further appellate consideration of the issues currently 
certified for appeal.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

1. The RO should contact the VA medical 
facility associated with the Good 
Samaritan Hospital in Pottsville, 
Pennsylvania, and obtain copies of all 
clinical records documenting the 
veteran's treatment at this facility.  
All records obtained should be 
associated with the claims folder.  

2. The veteran should be afforded a VA 
ear, nose, and throat examination to 
ascertain the current severity of his 
service connected laryngitis.  A copy 
of the notice to the veteran informing 
him of the date, time, and location of 
the examination, must be obtained from 
the VA Medical Center and associated 
with the claims folder.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed.  All pertinent clinical 
findings should be reported in detail.  
At the conclusion of the examination, 
the examining physician should express 
a medical opinion as to whether, 
without regard to the veteran's age, 
the veteran's service connected 
laryngitis results in marked 
interference with employability.  

3. The veteran should be afforded a VA 
orthopedic examination to determine 
the current degree of severity of 
right thumb disability.  A copy of the 
notice to the veteran informing him of 
the date, time, and location of the 
examination, must be obtained from the 
VA Medical Center and associated with 
the claims folder.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent clinical records may be 
studied in detail.  All pertinent t 
clinical findings should be reported 
in detail, including exact range of 
motion of the right thumb.  The 
examiner should also comment as to 
whether the veteran's right thumb is 
favorably or unfavorably ankylosed, 
and whether flexion in the right thumb 
finger is limited to a point where the 
fingertip can come to within 2 inches 
(5.1 centimeters) of the transverse 
fold of the palm.  

4. The veteran should be afforded a 
special VA genitourinary examination 
to determine the current degree of 
severity of his service-connected 
renal cholic.  A copy of the notice to 
the veteran informing him of the date, 
time, and location of the examination,  
must be obtained from the VA Medical 
Center and associated with the claims 
folder.  All clinical findings 
reported in detail.  The claims folder 
must be made available to the 
examining physician so that the 
pertinent clinical records may be 
studied in detail.  At the conclusion 
of the examination, the examining 
physician should comment as to whether 
the veteran's kidney disorder is 
characterized by frequent attacks of 
colic, requiring catheter drainage; or 
characterized by frequent attacks of 
colic with infection (pyonephrosis) 
and impaired kidney function.  

5. Thereafter, if the veteran appears for 
the examinations discussed above, the 
RO should adjudicate the veteran's 
claims on the basis of the evidence of 
record.  If the veteran fails to 
report for any above mentioned VA 
examination without good cause, the RO 
should deny the pertinent claims under 
the provisions of 38 C.F.R. 
§ 3.655(b).  If the benefits sought on 
appeal are denied, the veteran and his 
representative should be furnished a 
Supplemental SOC and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this REMAND is to obtain 
clarifying clinical evidence and to afford the veteran due 
process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




